Citation Nr: 9919276	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed secondary to post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral vascular disease of the legs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.  
The veteran was a Prisoner of War (POW) of the German 
Government from September 1944 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Waco Regional 
Office (RO) December 1993 rating decision which denied 
service connection for heart disease and hypertension, 
claimed secondary to PTSD; and a September 1996 rating 
decision which denied the veteran's application to reopen a 
claim for service connection for peripheral vascular disease 
of the legs.  The veteran was advised of this rating decision 
in an October 1996 letter.

By VA Form 9, received in October 1997, the veteran 
explicitly limited his appeal to the two issues reflected on 
the title page and withdrew all other appeals.  Thus, the 
Board lacks jurisdiction over any other issues and will 
proceed in accordance with the veteran's express wishes.  
38 C.F.R. § 20.204 (1998).

By VA Form 646 in April 1999, the veteran's representative 
listed the issue of service connection for hypertension, 
claimed secondary to PTSD, as one of the issues that had been 
certified for appeal.  By VA Form 646 in May 1999, the 
veteran's representative contended that the issues listed on 
the April 1999 VA Form 646 were inextricably intertwined with 
the issues of service connection for heart disease, claimed 
secondary to PTSD, and whether new and material evidence had 
been submitted to reopen a claim for service connection for 
peripheral vascular disease of the legs.  Such assertion is 
construed as a claim to reopen the prior denial of service 
connection for hypertension, claimed secondary to PTSD.  As 
such, that matter is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  No competent evidence has been presented which 
establishes that the veteran's heart disease is caused, or 
aggravated by, his service-connected PTSD.

2.  No competent evidence has been presented which links the 
veteran's heart disease to his period of active service; nor 
is it shown to have become manifest to a compensable degree 
within the one year immediately following his separation from 
active service.

3.  The medical evidence does not show that the veteran's 
heart disease has ever been diagnosed as related to or 
secondary to beriberi.

4.  The RO denied the veteran's claim for service connection 
for peripheral vascular disease of the legs in April 1993; he 
was notified of the denial by letter in April 1993 and did 
not file a timely appeal.

5.  Additional evidence submitted since the April 1993 rating 
decision is both cumulative and redundant of evidence 
considered previously by the RO.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for heart disease.  
38 U.S.C.A. § 5107 (West 1991).

2.  As the evidence received since the RO's April 1993 denial 
of the claim of service connection for peripheral vascular 
disease of the legs is not new and material, the decision is 
final and the claim may not be reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Heart Disease, Claimed Secondary to PTSD.

The veteran contends that his heart disease was caused by the 
stress inherent in his service-connected PTSD.  Thus, he 
maintains that service connection is warranted for heart 
disease.

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim for service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Id. at 81.  An 
allegation alone is not sufficient; the appellant must submit 
evidence in support of his claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Additionally, where cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In the case of a veteran who is a former POW and who was 
detained or interned for not less than thirty days, service 
connection can be established by presumption for diseases 
listed at 38 C.F.R. § 3.309(c) that have become manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(c).  Such diseases include 
beriberi and beriberi heart disease.  Beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  Id.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  When a 
service-connected disability aggravates, but is not the 
proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran has been granted service connection for PTSD, for 
which a 100 percent disability evaluation has been assigned.

A review of the veteran's service medical records does not 
reveal any reports or clinical findings of heart disease.  An 
undated examination report shows that that he had a normal 
clinical evaluation relative to the heart, and that his blood 
pressure reading was 133/88.  His November 1945 service 
separation examination shows that clinical evaluation of his 
cardiovascular system revealed normal findings, and that his 
blood pressure reading was 124/70.  A November 1945 Report of 
Physical Examination shows that an examination of his heart 
and arteries revealed normal findings.  His blood pressure 
reading was 118/80.  His pulse readings were 74 sitting, 100 
immediately after exercise and 80 two minutes after exercise.  
These pulse readings were described as normal by the 
examiner.

In December 1989, the veteran reported that his right arm 
felt slightly numb.  An examination of his heart revealed 
that it sounded normal, and that his blood pressure reading 
was 150/70.  Private medical records show that the veteran 
was hospitalized for an acute cerebrovascular accident and 
severe carotid artery stenosis in January 1990.  They also 
show that he had had a stroke four weeks earlier.  During his 
hospitalization, the veteran underwent a left common carotid 
endarterectomy, left internal carotid endarterectomy and a 
left external carotid endarterectomy.  In March 1990, he was 
diagnosed as having atherosclerotic vessel disease and recent 
cerebrovascular accident. A May 1990 record shows that his 
heart sounded normal, but that there was occasional 
extrasystoles.  His blood pressure reading was 120/50.

VA outpatient treatment records include a July 1994 
ultrasound report which shows that minimal plaque was present 
in the veteran's right carotid artery, and that minimal, 
irregular plaque was present in his left carotid artery.  
These records do not show that the reported plaque was in any 
way caused, or aggravated by, his service-connected PTSD.  In 
addition, they do not link or establish a nexus between the 
plaque and his period of active service or the year following 
his separation from active service.

A Former POW Medical History (VA Form 10-0048), prepared by 
the veteran in January 1993, shows that he was not aware of 
having incurred beriberi during his captivity as a POW.  He 
also indicated that he had not experienced any chest pain or 
rapid, skipped or missed heart beats during his captivity as 
a POW.

On VA medical examination in February 1993, the veteran's 
heart was found to be normal on examination.  His blood 
pressure reading was 160/70.  His heart rate was 72, which 
was described by the examiner as normal.  The pertinent 
impression was bilateral internal carotid artery stenosis 
with history of cerebral ischemia.

On VA medical examination in August 1993, the veteran's heart 
was found to be normal on examination.  His blood pressure 
reading was 140/70.  His heart rate was 76, which was 
described by the examiner as normal.  Bilateral jugular fossa 
murmurs were detected.  The pertinent impressions were no 
evidence of heart disease and bilateral carotid arteries 
stenosis.

By August 1993 addendum, the VA examiner who conducted the 
February and August 1993 VA medical examinations reported 
that the veteran had not had signs of heart disease at the 
time of either of these VA examinations.  He further reported 
that the veteran had extensive arteriosclerosis, but that 
this disability was not caused by anxiety.

A private psychiatric examination report, dated in July 1995, 
pertains to the veteran's PTSD.  This report also shows that 
he was diagnosed as having status post left internal carotid 
endarterectomy and removal of a right carotid tumor and 
cerebral ischemia.  However, this report does not demonstrate 
any etiological relationship between these diagnoses and the 
veteran's PTSD, his period of active service or the one year 
following such service.

Private medical records, dated in May 1996, pertain to the 
veteran's treatment for alcohol dependence.  However, they 
reflect that upon examination of his heart it had a regular 
rate and rhythm.

On VA medical examination in August 1997, the veteran 
reported that he had a shortness of breath, but that he had 
not experienced any significant chest pain.  His blood 
pressure levels were 170/80 and 160/80.  His heart rate was 
72 per minute.  His carotid pulses were somewhat diminished, 
and no murmurs or bruits were detected.  The pertinent 
diagnoses were generalized arteriosclerosis, probably 
secondary to hyperlipidemia; carotid arteriosclerosis 
postoperative status right carotid angioplastic procedure 
1990, and probable coronary arteriosclerosis.  It was noted 
that the veteran had never had any cardiac catheterization, 
and that that would be the only way to conclusively prove 
that he had coronary arteriosclerosis.  The examiner opined 
that the veteran's arteriosclerosis was probably the result 
of hyperlipidemia, a history of cigarette smoking, and 
possible genetic factors.  The examiner concluded that there 
was no relationship between the veteran's arteriosclerosis 
and his service-connected PTSD.

A September 1997 VA medical examination report shows that the 
examiner who conducted the August 1997 VA medical examination 
indicated that the veteran's heart disability was neither 
caused by nor aggravated by his service-connected PTSD.

May 1998 records show that he was hospitalized for congestive 
heart failure.  The pertinent diagnoses at discharge were 
congestive heart failure under adequate control and coronary 
atherosclerosis of native coronary artery vessel.

On the basis of the foregoing evidence, the Board is of the 
opinion that the veteran has not presented evidence of a 
well-grounded claim for service connection for heart disease, 
claimed secondary to PTSD.  The medical evidence of record 
does not establish that the symptoms associated with his 
heart disease are caused, or aggravated by, his service-
connected PTSD.  The veteran's service medical records do not 
show any reports or findings of heart disease.  In addition, 
neither the VA nor private medical records relate or show any 
link or nexus between the symptoms associated with his heart 
disease and his service-connected PTSD, his period of active 
service or the year following his separation from such 
service.  Rather, the August 1993 addendum to the February 
and August 1993 VA examination reports indicates that the 
veteran's arteriosclerosis was not caused by his anxiety.  
Likewise, the August 1997 VA examination report shows that 
his arteriosclerosis was unrelated to his PTSD, and that it 
was probably the result of hyperlipidemia, a history of 
cigarette smoking and genetic factors.  Furthermore, the 
September 1997 VA examination addendum shows that his heart 
disability was neither etiologically caused or aggravated by 
his PTSD.  As such, there has been no competent medical 
evidence submitted which relates or tends to establish a 
nexus between the symptoms associated with the veteran's 
heart disease and his service-connected PTSD.  Moreover, the 
there has been no competent medical evidence submitted which 
tends to establish a link or nexus between his heart disease 
and his period of active service or the one year presumptive 
period following such service.  While the Board is 
sympathetic to the beliefs of the veteran, and does not wish 
to minimize the difficulties that he has experienced as a 
result of his heart disease, his claim cannot be viewed as 
well grounded under these circumstances.  Caluza, 7 Vet. App. 
at 506.

The Board is mindful of the veteran's contention regarding 
the relationship between his heart disease and his service-
connected PTSD.  However, as a layperson, he is not competent 
to make a medical diagnosis or relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As discussed above, competent evidence is 
required to render a claim well grounded.  Grottveit, supra.

The Board also holds that service connection cannot be 
established for heart disease pursuant to the presumptive 
provisions of 38 C.F.R. § 3.309(c) (1998).  As reported 
earlier, this regulation provides that veterans who are 
former prisoners of war and who were interned for not less 
than 30 days shall be service connected for certain listed 
diseases, if manifested to a degree of 10 percent or more at 
any time after discharge or release from active service.  
This is the case even if there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  As reported 
earlier, beriberi (including beriberi heart disease) is a 
listed disease.  In this case, the veteran was clearly 
interned for more than 30 days as he was a POW from September 
1944 to May 1945.  However, his Former POW Medical History 
form shows that he indicated that he had not incurred 
beriberi or experienced any chest pain or rapid, skipped or 
missed heart beats during his captivity as a POW.  In 
addition, none of the medical evidence reviewed, to include 
the veteran's service and post-service medical records, 
indicates that he has ever been diagnosed as having beriberi 
or heart disease secondary to beriberi.  Thus, absent 
competent evidence indicating such a diagnosis, the veteran 
is unable to take advantage of the presumptive provisions of 
§ 3.309(c).


II.  Peripheral Vascular Disease of the Legs

The veteran contends that service connection is warranted for 
the peripheral vascular disease of his legs as related to his 
period of captivity as a POW.  He maintains that he has 
submitted evidence which is new and material to warrant the 
reopening of his claim for service connection for peripheral 
vascular disease of the legs.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
as to a claim previously disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  38 U.S.C. § 5108.  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if the 
Board determines that the claimant has produced new and 
material evidence, it must reopen the claim and evaluate the 
merits of the claim in light of all of the evidence, both old 
and new.  Manio, 1 Vet. App. at 145-46 (explaining that the 
relevant legislative history confirms that Congress intended 
section 5108 to permit review of all of the evidence of 
record once the claim is reopened).

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, the Court) erred in adopting the 
test articulated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 
1998).  In Colvin, the Court adopted the following rule with 
respect to the nature of the evidence which would justify 
reopening of a claim on the basis of new and material 
evidence:  "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  As required by Hodge, the Board will analyze 
the evidence submitted in the instant case according to the 
standard articulated in 38 C.F.R. § 3.156(a).  As noted 
above, this standard focuses on whether the new evidence (1) 
bears directly and substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  See Fossie v. Brown, 12 Vet. 
App. 1 (1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

In April 1993, the RO denied the veteran's claim for service 
connection for peripheral vascular disease of the legs.  In 
denying service connection, the RO determined that there was 
no evidence of record which showed that the veteran incurred 
peripheral vascular disease of the legs during his period of 
active service or within one year following his separation 
from active service.

The relevant evidence which was of record at the time of the 
April 1993 rating decision will be briefly summarized as 
follows:  The veteran's service medical do not show any 
reports or findings that he had peripheral vascular disease 
of the legs during service or when he was discharged from 
service.  Private medical records, dated from April 1985 to 
July 1992, do not show any reports or findings that the 
veteran had peripheral vascular disease of the legs.  Other 
private medical records, dated from November 1986 to October 
1992, show that the veteran reported that he felt weakness in 
his legs in February 1990.  These records do not show that a 
diagnosis of peripheral vascular disease of the legs was 
assigned at that point.

The Former POW Medical History form, prepared by the veteran 
in January 1993, shows that he indicated that he had not 
experienced any numbness or weakness in his legs during his 
captivity as a POW.

A February 1993 VA medical examination report contains a 
diagnostic impression of arteriosclerotic peripheral vascular 
disease with claudication.

Relevant evidence added to the record since the RO's April 
1993 rating decision can be summarized as including:  
Duplicate copies of the private medical records, dated from 
April 1985 to July 1992, and duplicate copies of the private 
medical records, dated from November 1986 to October 1992.  
Other private medical records, dated from January 1990 to May 
1998, show that the veteran reported that he felt weakness in 
his legs in March 1990.  A diagnosis of atherosclerotic 
vessel disease was rendered at that time.  VA outpatient 
treatment records, dated from October 1992 to February 1995, 
do not show that the veteran received any treatment for 
peripheral vascular disease of the legs during this period.

On VA medical examination in August 1993, a harsh femoral 
murmur was found over each of the veteran's femoral arteries.  
Posterior tibial pulses were not detected.  The pertinent 
diagnostic impression was arteriosclerotic peripheral 
vascular disease with claudication.  Private medical records, 
dated in May 1996, show that an examination of the veteran's 
lower extremities did not revel the presence of any cyanosis, 
clubbing or edema.  

On VA medical examination in August 1997, the veteran 
reported that he experienced chronic leg pain with poor 
circulation.  He also reported that he was unable to walk for 
any distance without experiencing pain in his legs, and that 
he occasionally awakened at night with leg cramps.  On 
examination, bruits were heard over his femoral arteries.  
There was no peripheral edema.  There was marked hypoesthesia 
and decreased sensation on both of his lower extremities.  
The pertinent diagnoses were peripheral arteriosclerosis with 
bilateral bruits over the femoral arteries and history of 
claudication.  The examiner concluded that the veteran's 
arteriosclerosis was probably the result of hyperlipidemia, a 
history of cigarette smoking, and possible genetic factors.

On review of the foregoing, it is apparent that the veteran 
has not presented new and material evidence to warrant a 
reopening of his claim for service connection for peripheral 
vascular disease of the legs.  The duplicate copies of the 
private medical records, dated from April 1985 to July 1992, 
and November 1986 to July 1992, are not new as they were 
available to and reviewed by the RO in April 1993.

The private medical records, dated from January 1988 to May 
1998, are new as they were not of record when the previous 
decision was rendered.  They show that the veteran was 
diagnosed as having atherosclerotic vessel disease in March 
1990.  However, they cannot be considered material or 
probative as they relate only to the nature of his 
atherosclerotic vessel disease several decades after his 
separation from active service.  These records do not 
specifically establish that the atherosclerotic vessel 
disease is related to the currently-shown peripheral vascular 
disease in the veteran's legs.  Moreover, these records do 
not show that his atherosclerotic vessel disease was related 
to his period of active service or the year following such 
service.

The VA outpatient treatment records, dated from October 1992 
to April 1995, are new as they were not of record at the time 
of the prior denial.  However, they are not material as they 
do not show include findings that the veteran had peripheral 
vascular disease of the legs.

The August 1993 VA medical examination report which shows 
that the veteran had arteriosclerotic peripheral vascular 
disease with claudication at that time is new as it was not 
of record at the time of the April 1993 decision.  However, 
it is not probative as it relates only to the nature of his 
arteriosclerotic peripheral vascular disease several decades 
after his separation from active service, and does not relate 
this disease to his period of active service or the year 
following his separation from active service.  In addition, 
these records are essentially cumulative as the fact that the 
veteran had arteriosclerotic peripheral vascular disease with 
claudication was known by the RO at the time of the prior 
denial.

The private medical records, dated in May 1996, are new as 
they were not of record at the time of the prior denial.  
However, these records are not material as they do not tend 
to show that the veteran's peripheral vascular disease of his 
legs was of service origin or related to service in any way. 

The August 1997 VA medical examination report is new, but it 
is not probative as it does not tend to show that the 
veteran's peripheral arteriosclerosis with bilateral bruits 
over his femoral arteries was related to his period of active 
service or the one year following his separation from active 
service, or to service in any other way.  Rather it shows 
that his arteriosclerosis was probably the result of 
hyperlipidemia, a history of cigarette smoking, and possible 
genetic factors.  In addition, this report is cumulative as 
the fact that the veteran had peripheral arteriosclerosis was 
known by the RO at the time of the prior denial.

The Board is sympathetic to the veteran's contentions; yet, 
the additional evidence submitted since the April 1993 rating 
decision is regrettably both cumulative and redundant of 
evidence considered previously, and it is not probative 
concerning the material matters of the claim which was 
previously denied.  The "new" evidence submitted is not 
"material" because it does not tend to show that peripheral 
vascular disease of the legs is related to service in any 
way.  Therefore, the Board finds that the evidence submitted 
is not "new and material" and the claim for service 
connection for peripheral vascular disease of the legs may 
not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for heart disease, claimed secondary to 
PTSD, is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
peripheral vascular disease of the legs is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 

